Citation Nr: 1541540	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-11 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan



THE ISSUE

Entitlement to reimbursement for private medical treatment expenses incurred at Spectrum Health Hospital from October 6, 2011 to October 11, 2011.



REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to June 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Battle Creek, Michigan Department of Veterans Affairs (VA) Medical Center.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

An October 5, 2011 telephone triage report from the VA Medical Center (VAMC) in Battle Creek, Michigan documents that the Veteran's wife reported to a VA triage nurse over the phone that the Veteran had been vomiting for three weeks several times a day and that his blood pressure was currently 90/63 and his temperature was 103 degrees.  As documented in this telephone triage report, the VA triage nurse advised that the Veteran be taken to the closest emergency room because of "urgent recommendation and long distance from a VA ER."

Thereafter, private treatment records document that the Veteran went to the emergency room at Spectrum Health Hospital on October 6, 2011 and was diagnosed with renal failure, elevated liver enzymes, urinary tract infection, and left renal lesion.  These private treatment records also document that he was admitted to that facility as an inpatient for further evaluation and was subsequently discharged from that facility on October 11, 2011.

The Board notes that, at the time of the private treatment in question from October 6, 2011 to October 11, 2011, the Veteran was not service-connected for any disabilities, and he was not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Therefore, he is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728(a) or 38 C.F.R. § 17.120.

In the alternative, the Board must now determine if the Veteran is eligible for payment or reimbursement of the private treatment in question from October 6, 2011 to October 11, 2011 under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000 and were amended, effective October 10, 2008.  Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123.  To be eligible for reimbursement under this authority, emergency treatment is deemed to last until such time as the Veteran can be transferred safely to a VA or other Federal facility and such facility is capable of accepting such transfer; or until a VA or other Federal facility accepts such transfer if at the time the Veteran could have been transferred safely, no VA or other Federal facility agreed to accept the transfer and the non-VA facility made and documented reasonable attempts to transfer the veteran.  38 U.S.C.A. § 1725(f)(1)(C)(i)-(ii)(I)-(II).

[The Board notes that revisions were made to 38 C.F.R. § 17.1002, in December 2011 and were effective January 20, 2012.  See 76 Fed. Reg. 79,067-79,072 (Dec. 21, 2011).  Further, effective May 21, 2012, VA published a final rule amending 38 C.F.R. § 17.1002 to conform to 2010 statutory changes.  See 77 Fed. Reg. 23,615 (April 20, 2012).]

It is unclear from the evidence currently of record whether the Veteran could (or could not) have been safely discharged or transferred to a VA or other Federal facility at any point during his treatment at Spectrum Health Hospital from October 6, 2011 to October 11, 2011.  However, there is no competent medical opinion of record that addresses when the Veteran could have been "safely transferred to a VA or other Federal facility."  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2011).  A veteran is safe to be transferred once the veteran has become stabilized.  38 C.F.R. § 17.1005(b) (2011).  The Board finds that such an opinion is necessary.

In an April 2014 statement, the Veteran alleged that his "wife called the Grand Rapids VA Clinic the next morning 10/7/2011 and informed the nurse on duty and Dr. O'Hare [his VA primary care provider] that they would not release me (Spectrum Hospital)..."  He went on to allege that he never heard from the Grand Rapids VA Clinic (or the Battle Creek VAMC) or his VA doctor during the time that he was being treated at Spectrum Health Hospital from October 6, 2011 to October 11, 2011, despite an alleged prior assertion by the VAMC (according to the Veteran) that if he found himself in an emergency situation the VA would pick him up and transport him to a VA facility for further care.  There is no VA report currently of record of such a phone call on October 7, 2011 between the Veteran's wife and a VA medical facility.

Furthermore, the private treatment records from Spectrum Health Hospital reveal that the Veteran's VA doctor (Dr. O'Hare) was contacted by Spectrum Health Hospital doctors on October 7, 2011 (to request for her to send over prior CT scan reports) and on October 11, 2011 (to update her on the Veteran's current condition at his time of discharge).  There are no VA reports currently of record of any contact between Dr. O'Hare and the Spectrum Health Hospital doctors.

On remand, all such reports must be secured, as they are pertinent evidence in the matter at hand.  Specifically, such reports may assist the Board in answering the question of whether the Veteran could (or could not) have been safely discharged or transferred to a VA or other Federal facility at any point during his treatment at Spectrum Health Hospital from October 6, 2011 to October 11, 2011.

Accordingly, the case is REMANDED for the following actions:

1.  Specifically secure for the record any (and all) VA medical report(s) documenting the following: (1) a report of a phone call between the Veteran's wife and a VA medical facility (i.e., either the Grand Rapids VA Clinic or the Battle Creek VAMC) on October 7, 2011; and (2) any report(s) of contact during the timeframe from October 6, 2011 to October 11, 2011 (and in particular, on October 7, 2011 and October 11, 2011 as noted in the private treatment records) between Dr. O'Hare and the Spectrum Health Hospital doctors.  If any records sought are unavailable, the reason must be explained for the record.

2.  After obtaining any necessary authorization from the Veteran, request that Spectrum Health Hospital provide any documentation regarding reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.   

3.  Then, the Veteran's VA medical center file must be referred to the appropriate VA physician for the production of an opinion as to when the Veteran's condition stabilized during the timeframe from October 6, 2011 to October 11, 2011, and he could have been safely discharged or transferred to a VA or other Federal facility.

4.  The AOJ should document in the record whether (1) a VA facility was capable of accepting such transfer at the time the Veteran's condition stabilized; and (2) whether, at the time the Veteran' condition was stabilized, a Department facility or other Federal facility agreed to accept such transfer.  

5.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

